Exhibit 10.1

[SIR LETTERHEAD]

August 5, 2019

Steadfast Income Advisor, LLC

18100 Von Karman Avenue, Suite 500

Irvine, California 92612

 

Re:

Steadfast Income REIT, Inc. – Advisory Agreement

Ladies and Gentlemen:

This letter agreement sets forth certain agreements and understandings that each
of Steadfast Income Advisor, LLC (the “Advisor”) and Steadfast Income REIT, Inc.
(the “Company”) has agreed to undertake in connection with the Company’s
proposed business combination with Steadfast Apartment REIT, Inc. (the “Merger”)
pursuant to the Agreement and Plan of Merger among them and certain affiliated
entities dated as of the date hereof (the “Merger Agreement”). Capitalized terms
used but not defined herein shall have the respective meanings given to such
terms in the Amended and Restated Advisory Agreement among the Company, its
operating partnership and the Advisor, dated May 4, 2010, as amended.

1.    Disposition Fees. The Advisor hereby waives any claim for a Disposition
Fee in connection with the proposed Merger and further confirms that “total
consideration” as used in Section 9(c) of the Advisory Agreement, as amended to
date, means the price per Share paid to Stockholders of the Company multiplied
by the number of Shares outstanding at the time of determination.

2.    Termination. The Advisor and the Company hereby terminate the Advisory
Agreement, effective upon consummation of the Merger.

3.    New Convertible Stock. Pursuant to Section 7.11 of the Merger Agreement,
if prior to the closing of the Merger, Steadfast Apartment Advisor, LLC (“STAR
Advisor”) requests that, in lieu of the incentive and performance fees provided
for in the Amended and Restated STAR Advisory Agreement (as defined in the
Merger Agreement), Steadfast Apartment REIT, Inc. (“STAR”) issue, at the closing
of the Merger, convertible stock (the “New Convertible Stock”) in exchange for
the convertible stock currently owned by STAR Advisor (such exchange, the
“Exchange”), the Company, upon the approval of the special committee of its
board of directors, shall consent (which consent shall not be unreasonably
withheld, delayed or conditioned) and shall take all necessary actions
(including amending the Merger Agreement) to provide for the Exchange, including
amending the Amended and Restated STAR Advisory Agreement to delete the
incentive and performance fees and issuing the New Convertible Stock in the
Exchange. The New Convertible Stock shall have terms and conditions regarding
conversion that are substantially similar to the terms set forth in the Amended
and Restated STAR Advisory Agreement regarding incentive and performance fees.



--------------------------------------------------------------------------------

4.    Successors and Assigns. No party shall assign (voluntarily, by operation
of law or otherwise) this letter agreement or any right, interest or benefit
under this letter agreement without the prior written consent of each other
party. Subject to the foregoing, this letter agreement shall be fully binding
upon, inure to the benefit of, and be enforceable by, the parties hereto and
their respective successors and assigns.

5.    Invalid Provision. The invalidity or unenforceability of any provision of
this letter agreement shall not affect the other provisions hereof, and this
letter agreement shall be construed in all respects as if such invalid or
unenforceable provision were omitted.

6.    Applicable Law. This letter agreement and any disputes relative to the
interpretation or enforcement hereto shall be governed by and construed under
the internal laws, as opposed to the conflicts of laws provisions, of the State
of California.

7.    Waiver. EACH OF THE PARTIES HERETO WAIVES ALL RIGHT TO TRIAL BY JURY IN
ANY ACTION, SUIT, PROCEEDING OR COUNTERCLAIM (WHETHER BASED UPON CONTRACT, TORT
OR OTHERWISE) RELATED TO OR ARISING OUT OF THIS LETTER AGREEMENT. The parties
hereto each hereby irrevocably submits to the exclusive jurisdiction of the
courts of the State of California and the Federal courts of the United States of
America located in Los Angeles, California, in respect of the interpretation and
enforcement of the terms of this letter agreement, and in respect of the
transactions contemplated hereby, and each hereby waives, and agrees not to
assert, as a defense in any action, suit or proceeding for the interpretation or
enforcement hereof, that it is not subject thereto or that such action, suit or
proceeding may not be brought or is not maintainable in said courts or that the
venue thereof may not be appropriate or that this letter agreement may not be
enforced in or by such courts, and the parties hereto each hereby irrevocably
agrees that all claims with respect to such action or proceeding shall be heard
and determined in such a California State or Federal court.

8.    Attorneys’ Fees. If a dispute arises concerning the performance, meaning
or interpretation of any provision of this letter agreement or any document
executed in connection with this letter agreement, then the prevailing party in
such dispute shall be awarded any and all costs and expenses incurred by the
prevailing party in enforcing, defending or establishing its rights hereunder or
thereunder, including, without limitation, court costs and attorneys and expert
witness fees. In addition to the foregoing award of costs and fees, the
prevailing also shall be entitled to recover its attorneys’ fees incurred in any
post-judgment proceedings to collect or enforce any judgment.

9.    Entire Agreement. This letter agreement contains the entire agreement and
understanding among the parties hereto with respect to the subject matter
hereof, and supersedes all prior and contemporaneous agreements, understandings,
inducements and conditions, express or implied, oral or written, of any nature
whatsoever with respect to the subject matter hereof. The express terms hereof
control and supersede any course of performance and/or usage of the trade
inconsistent with any of the terms hereof. This letter agreement may not be
amended or supplemented other than by an agreement in writing signed by the
parties hereto.

 

2



--------------------------------------------------------------------------------

10.    Nonwaiver. The failure of any party to insist upon or enforce strict
performance by any other party of any provision of this letter agreement or to
exercise any right under this letter agreement shall not be construed as a
waiver or relinquishment to any extent of such party’s right to assert or rely
upon any such provision or right in that or any other instance; rather, such
provision or right shall be and remain in full force and effect.

11.    Counterparts. This letter agreement may be executed (including by
facsimile transmission) with counterpart signature pages or in counterpart
copies, each of which shall be deemed an original but all of which together
shall constitute one and the same instrument comprising this letter agreement.

[Signatures Follow]

 

3



--------------------------------------------------------------------------------

If the foregoing accurately sets forth your understanding of our agreement,
please sign and return the enclosed copy of this letter agreement.

 

Very truly yours, STEADFAST INCOME REIT, INC. By:  

/s/ Rodney F. Emery

Name:   Rodney F. Emery Title:   Chief Executive Officer

 

Acknowledged and Agreed to

as of the date first written above:

STEADFAST INCOME ADVISOR, LLC By:  

/s/ Ella Shaw Neyland

Name:   Ella Shaw Neyland Title:   President

[Signature Page to Termination Agreement]